Title: Thomas Jefferson’s Notes within Joseph Bosworth’s “Elements of Anglo-Saxon Grammar,” ca. 15 Jan. 1825, 15 January 1825
From: Jefferson, Thomas
To: 

THEELEMENTSOFAnglo-Saxon Grammar,WITHCOPIOUS NOTES,ILLUSTRATING THE STRUCTURE OF THE SAXON AND THEFORMATION OF THE ENGLISH LANGUAGE:AND	A Grammatical PraxisWITH A LITERAL ENGLISH VERSION:TO WHICH ARE PREFIXED,REMARKS ON THE HISTORY AND USE OF THE ANGLO-SAXON,ANDAN INTRODUCTION,ON THE ORIGIN AND PROGRESS OF ALPHABETIC WRITING, WITH CRITICAL REMARKS BY THE REV. CHAS. O’CONOR, D.D. AND EXEMPLIFIED BY ENGRAVINGS OF INSCRIPTIONS, AND FACSIMILES OF SAXON AND OTHER ANCIENT MANUSCRIPTS.By The Rev. J. BOSWORTH, M.A. F.A.S.AND VICAR OF LITTLE HORWOOD, BUCKS.[Anglo-Saxon: ess (cap)][Anglo-Saxon: te]æ[Anglo-Saxon: eff] [Anglo-Saxon: c][Anglo-Saxon: err]æ[Anglo-Saxon: eff][Anglo-Saxon: te][Anglo-Saxon: e] [Anglo-Saxon: i][Anglo-Saxon: ess] [Anglo-Saxon: ess][Anglo-Saxon: e][Anglo-Saxon: o] [Anglo-Saxon: c][Anglo-Saxon: ash][Anglo-Saxon: yogh], [Anglo-Saxon: thorn][Anglo-Saxon: e] [Anglo-Saxon: thorn]æ[Anglo-Saxon: wynn]a boca a[Anglo-Saxon: n][Anglo-Saxon: de][Anglo-Saxon: yogh][Anglo-Saxon: yr][Anglo-Saxon: te][Anglo-Saxon: te] unl[Anglo-Saxon: yr][Anglo-Saxon: c][Anglo-Saxon: eth]:Grammar is the key that unlocketh the sense of books.Preface to Ælfric’s Grammar.The ground of our own language appertaineth to this old Saxon.Camden, Rem. Ex. of the Eng. Language.LONDON:PRINTED FOR HARDING, MAVOR, AND LEPARD(LACKINGTON’S)FINSBURY SQUARE.1823.pa.16. the last written document we have of Saxon is a writ about 1258. temp. H. IIIthe vulgar Saxon continued to be spoken by the old inhab. down to the reign of H. III. 150. years after the Conquest. at court the Norman was amalgamated with the vulgar Saxon. [in truth however the Saxon never ceased to be spoken generally. it is still spoken under the name of English.]The most antt Eng. specimen is a song of the cuckoo written about the end of the reign of H. III.pa.17. The first writing of Saxon is a fragment of a poem by Caedmon before 680.21.Caxton introduced printing into Engld in 1474.Wynkyn de Worde his successor introduced the round Roman letters12. the first Saxon types used in England were by John Day c 1567.✓


38. Dr Hickes found a MS in the Bodleian library with extracts from the LXX written in Saxon letters.40. see his observns on Saxon pronuntiation.✓



46. ‘total disregard of any settled rules of orthography’54. examples of the same word written various ways.84. ‘all the declensions have the Gen. plur terminating in a’, and pa. 88. quotes Gen. 32.15. cuna as of the gen. plur. where it is evidently the nom. plur.91. note quotn from Wilkins ‘to adjective neither number, gender, case  nor declension pertain Etc92. A-S adjective have variable terminns that they may correspond with their nouns negatur. the varied terminns are only mispellings




100. his emphatic a is also a mere mispelling. he quotes in proof Mat. 19. 16. which in the Greek original is simply δὶδɑςκαλε ɑγɑθε, in Latin  magister bone; Eng. good master. Fr bon maitre. where is the emphais?✓


132. quotn from Wallis. ‘omnes ad Latinæ linguæ normam haneham Anglicanam nimium exigentus multa inutilia præcepta de nominum casibus, generibus, et declinationibus, at que Vortorum temporibus, modis, et conjugationibus, de nominum item et verberum regimine, alüsque similibus tradiderunt, quœ a lingua nostra sunt prorsus alieno, adeoque confusionen potius et obscuritatem pariunt, quam explicationi inserviunt. Grammatica Linguæ Anglicanæ. Pref xxvi.✓


 pa.3.l.11. between ‘original’ and ‘here’ insert and the extracts given us by Dr Hickes from the Gr. Septuagint in A-Saxon characters is Greek still altho’ not expressed in Greek types.’
✓


 pa.213. see his censure on Hickes for his prosody220. the present English taken probably from the Saxon

✓


250. acknoleges no fixed rules of orthography,✓


253. ‘those changes in Saxon Etc.